Title: To Thomas Jefferson from John Barnes, 14 September 1802
From: Barnes, John
To: Jefferson, Thomas


          
            Sir
            Geo: Town. 14th. Sepr 1802.
          
          Your two esteemed favrs: 7th & 10th: I recd Yesterday. with reference to Brown & Relf, I find my friend Mr. J. Richards paid them abt. 9th: May 1801. eight dolls: thro. me on your a/c, as by my Entry, & to your debit, the 13th of which, I shall write them for further explanation in order to its adjustmt:—your Minute of a/c to 4th Sep. agrees exactly with mine, to this day—having Yesterday Negociated, with the Treasury, a Warrant in your favr. for $2,500, as well, taken up your $2000 at Bank, reduces your a/c. to the sum mentioned $1767.91½–
          To this Balance, I could with pleasure Bow, for two—or even four Mos. rather than have recourse to that painfull Alternative—more especialy in your Absence—and withal so soon after—the late one—
          do thou, I pray you Sir, permit me to Accomodate you. I can—under no great inconveniency furnish you with the sum required at Richmond as you may direct—without Applying, as you are pleased to propose, which even admiting the trial, would I presume (—under present circumstances—) be informal, to their Bank regulations—Suffer me then to avoid these Mortifying incidents & to wait at lest, untill your return, your little supplies at Washington are easily Accomodated.—If then thro: Accident, you should not receive this, in time, to favr. me with Answer, by return of the Mail, say 20th. Inst. I purpose taking the liberty & risque upon myself, of transmiting Messrs: Gibson & Jefferson said $1200, subject to your Order.—
          I have to intreat your excuse for any seeming inadvertencies (not intentionally advanced)—
          but, with unfeigned regard, Esteem, & Respect, wherewith—I am Sir, your most Obedt. Servt.—
          
            John Barnes
          
        